Dole, J.
The first objection, i. e., that the “indictment “charges this defendant with the commission of Wo separate ''and distinct felonies in the Wo counts” is answered by Section Ü024 Revised Statutes:
“When there are several charges against any person for the ■same act or transaction, or for Wo or more acts or transactions 'connected together, or for two or more acts or transactions of the same, class of crimes or offenses, which may be properly joined, instead of having several indictments thei whole' may be joined in one indictment in separate counts; and if Wo or more indictments are found in such cases the court may order them to be consolidated.”
The Wo counts are presumably based upon the same transaction.
If it should appear during the trial that this was not the case, but that there were Wo transactions connected together, or that there were two separate transactions according to the several descriptions of the two counts, the indictment would still be within the statute, in that the Wo offenses charged are of the same class of crimes, i. e., peonage and slavery, both involving involuntary servitude as their main feature and being the status which the statutes relating to both offenses were intended to •cure.
The second part of the motion asks that the second count of the indictment be quashed on the ground that tire same does not state sufficient facts to constitute a crime under the Davs of the United States. The requirement in regard to sufficiency is briefly that the offense shall be so fully stated that the accused may know with what he is charged, and that a judgment may be pleaded in bar to a subsequent prosecution for the same ■offense; subject to this requirement, in purely statutory offenses where the statute sets forth all the elements necessary to con' •stitute the offense, it may be sufficiently charged’ in the words -of the statute.
*3This law applies to tbe issue raised by defendant’s counsel in relation to tbe second count, wbicb describes tbe offense in tbe words of tbe statute and alleges facts of time, place and tbe name of the person charged to have been held in involuntary servitude, sufficiently-to constitute a crime under tbe United States laws.
Tbe motion to quash is overruled on both points.
In tbe absence of any special averments in tbe second count, of tbe place where tbe offense charged was committed, beyond tbe general allegation that it happened in tbe District of Hawaii, and of tbe nature of tbe involuntary servitude charged, the defendant may have, if be so desires, a bill of particulars on those points.